DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 19 September 2019.  Claims 1-17 are pending and have been examined. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-17 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-17 is/are directed to the abstract idea of receiving growth predictions and user tolerance to determine recommended rates of distributable commodities, prescription rates, weather risk and growing predictions. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-17) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-11) is/are directed to a method and claim(s) (12-17) is/ are directed to a computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-17 recite(s) mental process.  Specifically, the independent claims 1 and 12 recite a mental process as drafted, the claim recites the limitations of determining recommended rates, determining prescription rate, and determining weather risk estimates which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computing device, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for a computing device language, the claim encompasses the user manually collecting information and manually determining rates, prescription rate, and weather risk estimate. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally that data receiving steps and returning step required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a computing device is used to perform the determining steps.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the determining of recommended rates, prescription rates, and weather risk). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving a request for growing predictions, receiving user specific tolerance rates, and returning the weather risk at least one of performs the determining steps. The collecting step is recited at a high level of generality (i.e., as a general means of receiving data, and returning a risk), and amounts to mere data gathering, providing which is a form of insignificant extra-solution activity. The computer device that performs the determining steps is also recited at a high level of generality, and merely automates the determining steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computing device). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-17 recite(s) receiving user specific tolerance rates, receiving a request for growing predictions, determining recommended rates, determining prescription rates, determining weather risk, and returning the weather risk which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, and returning which is the abstract idea steps of valuing an idea (receiving growth predictions and user tolerance to determine recommended rates of distributable commodities, prescription rates, weather risk and growing predictions) in the manner of “apply it”. 

Thus, the claims recite an abstract idea directed to a mental process (i.e. to receiving growth predictions and user tolerance to determine recommended rates of distributable commodities, prescription rates, weather risk and growing predictions).  Using a computer to receiving, determining, and returning the data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining recommended rates, prescription rates, and weather risk would clearly be to a mental activity that a company would go through in order to determine weather risk estimate.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine a weather risk:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 4, 5, 7-9, 11, 15, and 16 recite limitations which further limit the claimed analysis of data.

Claims 2, 3, 6, 10, 13, 14, and 17 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally, with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required. With respect to the currently filed claims the implementing steps can be found in Ethington which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

No claims recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on receiving growth predictions and user tolerance to determine recommended rates of distributable commodities, prescription rates, weather risk and growing prediction.  This is not a technical or technological problem but is rather in the realm of crop management and therefore an abstract idea.


Step 2B

The claim(s) 1-17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ethington et al. (U.S. Patent Publication 2016/0232621 A1) (hereafter Ethington).

	Referring to Claim 1, Ethington teaches a computer-implemented method, comprising:

receiving a request for growing predictions for one or more regions within a growing operation (see; par. [0006] and par. [0028] of Ethington teaches determining based on a need (i.e. receiving) to predict the key agricultural outcomes for fields of different sized regions).

receiving user-specific tolerance rates for a distributable commodity for each region of the one or more regions (see; par. [0236] of Ethington teaches determining based on a need (i.e. receiving) using variable rates suitability score for applying crop inputs (i.e. distributable commodities) for specific fields (i.e. regions)).

determining scientifically-generated recommended rates for the distributable commodity for each region in the one or more regions (see; par. [0235]-[0243] of Ethington teaches an example of a calculation (i.e. scientific recommendation) that provides a generation of a rate of application of crop inputs (i.e. distributable commodity) for specific fields).

determining prescription rates for the distributable commodity for each region of the one or more regions based at least in part on the user-specific tolerance rates and scientifically- generated recommended rates (see; par. [0246] of Ethington teaches a threshold limit associated with par. [0236] a suitability score for a region in order to generate a prescription map for specific seeds/soil in a field (i.e. region)).

determining, based on weather simulations, weather risk estimates for each region of the one or more regions for each prescription rate and user-specific tolerance rate (see; par. [0028] of Ethington teaches determining a risk associated with weather, based on a determined projected risk of weather).

returning, in response to the request for growing predictions, the weather risk estimates for each region in the one or more regions (see; par. [0028] of Ethington teaches providing a yield prediction based on weather risk for a field or region).


	Referring to Claim 2, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

display, on a user interface of a user device, a table including the weather risk estimates for each region in the one or more regions (see; par. [0183] of Ethington teaches displaying agricultural related data which can include information regarding predicted weather impact, specifically as the impact to the agricultural cultivation).


	Referring to Claim 3, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

causing display, on a user interface of a user device, a graphical depiction of the weather risk estimates for each region in the one or more regions (see; Figure 12 of Ethington teaches an example of an agricultural display that shows an example of future weather radar data and its impact on specific tracts of land (i.e., region)).


	Referring to Claim 4, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

determining cost estimates for each region of the one or more regions for each prescription rate and user-specific tolerance rate (see; par. [0028] and par. [0267] of Ethington teaches determining a cost estimates for the different fields or regions taking into account the amount of required amount of product (i.e. prescription rate) applied to the fields or region including water to grow the agricultural goods).

returning, in response to the request for growing predictions, the cost estimates for each region in the one or more regions (see; par. [0028] of Ethington teaches predicting key agricultural outcomes including yield for specific fields or regions, par. [0267] also taking into account cost estimate data).


	Referring to Claim 5, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

determining, based on weather simulations, yield estimates for each region of the one or more regions for each prescription rate and user-specific tolerance rate (see; par. [0028] of Ethington teaches determining a prediction of agricultural outcomes for each field or region, par. [0087] taking into account weather effect risks from simulations, while also using par. [0072] thresholds regarding weather and field related information (i.e. user specific tolerance rate)).

returning, in response to the request for growing predictions, the yield estimates for each region in the one or more regions (see; par. [0233] of Ethington teaches providing a yield estimate for each field (i.e. region)).


	Referring to Claim 7, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

determining a cost differential for each region of the one or more regions based at least in part on a cost estimate for the user-specific tolerance rate for the region and a cost estimate for scientifically-generated recommended prescription rate (see; par. [0081]-[0082] and par. [0254] of Ethington teaches planting advisor that estimate a cost and provides information regarding costs for each field for providing crop inputs (i.e. commodity), Abstract for each specific field or certain region, also using par. [0235]-[0243] a mathematic analysis deciding variable amount of agricultural product to apply to the field).

returning, in response to the request for growing predictions, the cost differential for each region of the one or more regions (see; par. [0086]-[0087] of Ethington teaches planting advisor shows expected yield costs for each field (i.e. region) graphically).


	Referring to Claim 8, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

receiving an indication to separate a particular region into multiple sub-regions (see; par. [0104] and par. [0210] of Ethington teaches identifying sub-fields from a specific field).

determining the multiple sub-regions based on the indication to separate the particular region into multiple sub-regions (see; par. [0210] of Ethington teaches determining many multiple sub fields).


	Referring to Claim 9, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

receiving an overall user-specific tolerance zone for the distributable commodity for the growing operation (see; par. [0208] of Ethington teaches a recommended threshold minimum value of nitrogen (i.e. example of a distributable commodity) for growing a decided agricultural product).

determining the user-specific tolerance zone for each region of the one or more regions based at least in part on the overall user-specific tolerance zone for the distributable commodity for the growing operation (see; par. [0235]-[0237] of Ethington teaches determining a based on collected information from fields and using a variable rate suitability score (i.e. user established tolerance) used for applying crop inputs (i.e. distributed commodities) for each field).


	Referring to Claim 10, see discussion of claim 9 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

receiving an indication to change the user-specific tolerance rate for a particular region of the one or more regions (see; par. [0246] of Ethington teaches providing a user the ability to modify farm practice criteria for specific location in the defined management zones (i.e. regions) when required based on determined variable suitability score exceeding a threshold (i.e. indication to change)).

modifying the user-specific tolerance rate for the particular region based on the indication (see; par. [0246] and par. [0163] of Ethington teaches providing a user the ability to modify farm practice criteria for specific location in the defined management zones (i.e. regions)


	Referring to Claim 11, see discussion of claim 1 above, while Ethington teaches the method above, Ethington further discloses a method having the limitations of:

determining, for each region of the one or more regions, a minimum rate prescription and maximum rate prescription for the distributable commodity based at least in part on the corresponding user-specific tolerance rate and the corresponding scientifically-generated recommended rate (see; par. [0235]-[0243] of Ethington teaches determining using a mathematical analysis (i.e. scientific generated recommendation) to determine a rate of application for crops of crop inputs, such as par. [0113] for pesticides (max, min, and average) or par. [0210] for nitrogen (max, min, and average) in order to get a desired yield benefit).


	Referring to Claim 12, Ethington teaches a non-transitory storage media.  Claim 12 recites the same or similar limitations as those addressed above in claim 1, Claim 12 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

one or more non-transitory storage media storing instructions which, when executed by one or more computing devices, cause performance of a method comprising steps of (see; par. [0008] of Ethington storage media utilized by a processor).


	Referring to Claim 13, see discussion of claim 12 above, while Ethington teaches the non-transitory storage media above Claim 13 recites the same or similar limitations as those addressed above in claim 2, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 14, see discussion of claim 12 above, while Ethington teaches the non-transitory storage media above Claim 14 recites the same or similar limitations as those addressed above in claim 3, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 15, see discussion of claim 12 above, while Ethington teaches the non-transitory storage media above Claim 15 recites the same or similar limitations as those addressed above in claim 4, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 16, see discussion of claim 12 above, while Ethington teaches the non-transitory storage media above Claim 16 recites the same or similar limitations as those addressed above in claim 5, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 5.


Claim Rejections - 35 USC § 103
		
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ethington et al. (U.S. Patent Publication 2016/0232621 A1) (hereafter Ethington) in view of Albrecht et al. (U.S. Patent Publication 2018/0189954 A1) (hereafter Albrecht).

	Referring to Claim 6, see discussion of claim 1 above, while Ethington teaches the method above, Ethington does not explicitly disclose a method having the limitations of, however,

Albrecht teaches receiving an order rate for ordering the distributable commodity, the order rate for ordering the distributable commodity being determined based at least in part on the weather risk estimates, the user-specific tolerance rates, and the prescription rates (see; par. [0037]-[0039] and [0068]-[0069] of Albrecht teaches determining an optimized fertilizer purchase (i.e. order rate of a distributable commodity) based on multiple factors, par. [0052] including taking into account weather data to impact a desired yield (i.e. tolerance), [0051]-[0052] in order to get the overall desired yield), and
causing ordering of the distributable commodity based on the order rate for the distributable commodity (see; par. [0037]-[0039] and [0068]-[0069] of Albrecht teaches determining an optimized fertilizer purchase (i.e. order rate of a distributable commodity) based on multiple factors to control ordering of products such as fertilizer purchases (i.e. manage order rate of a distributable commodity)).

The Examiner notes that Ethington teaches similar to the instant application teaches recommending agricultural activities utilizing a plurality of field definition and additional input specific to a region.  Specifically, Ethington discloses the determining recommended agricultural activities using field conditions, current activities, and then providing multiple activity options it is therefore viewed as analogous art in the same field of endeavor. Additionally, Albrecht teaches crop recognition and boundary delineation including management of the crops and as it is comparable in certain respects to Ethington which recommending agricultural activities utilizing a plurality of field definition and additional input specific to a region as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Ethington discloses the determining recommended agricultural activities using field conditions, current activities, and then providing multiple activity options.  However, Ethington fails to disclose receiving an order rate for ordering the distributable commodity, the order rate for ordering the distributable commodity being determined based at least in part on the weather risk estimates, the user-specific tolerance rates, and the prescription rates, and causing ordering of the distributable commodity based on the order rate for the distributable commodity.

Albrecht discloses receiving an order rate for ordering the distributable commodity, the order rate for ordering the distributable commodity being determined based at least in part on the weather risk estimates, the user-specific tolerance rates, and the prescription rates, and causing ordering of the distributable commodity based on the order rate for the distributable commodity.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ethington the receiving an order rate for ordering the distributable commodity, the order rate for ordering the distributable commodity being determined based at least in part on the weather risk estimates, the user-specific tolerance rates, and the prescription rates, and causing ordering of the distributable commodity based on the order rate for the distributable commodity as taught by Albrecht since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ethington, and Albrecht teach the collecting and analysis of data in order to manage resources specific to fields using associated data and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 12 above, while Ethington teaches the non-transitory storage media above Claim 17 recites the same or similar limitations as those addressed above in claim 6, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 6.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Bonde et al. (U.S. Patent 6,699,709 B1) discloses a method for determination of the gross nitrogen-mineralization rate of a soil sample.
Pearlmutter et al. (U.S. Patent Publication 2014/0188543 A1) discloses an optimized bioresources and bioprocessing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623